Broyles, C. J.
1. Under the facts of the case, it was reversible error for the court to fail to instruct the jury upon the law of receiving stolen goods, even in the absence of a request so to charge.
2. The other grounds of the amendment to the motion for a new trial are without substantial merit.
3. The question as to the sufficiency of the evidence to sustain the verdict is not passed upon.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

Price was found guilty. Frost was acquitted.
B. B. Blount, for plaintiff in error.
W. C. Brinson, solicitor, E. L. Stephens, contra.